Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel Claims 15-19, which were withdrawn without traverse (filed 2/08/22).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior art, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention:
including a method of producing a plurality of stator assemblies, in regard to claim 1, with the limitations of forming the plurality of identical cores including at least a first core and a second core; winding the first core of the plurality of identical cores with a first plurality of elongate wire segments, the first wire segments having a rectangular cross section and arranged in single file within in each slot, the rectangular cross section having a cross-sectional dimension that approximates a slot width of the slot; and winding the second core of the plurality of identical cores with a second plurality of elongate wire segments, the second wires segments having a round cross section and arranged in single file within each slot, the round cross section having a diameter that approximates the slot width;
including a method of manufacturing a stator for an electric machine, the stator including a core body, in regard to claim 10, with the limitations of determining a first core body configuration wherein a plurality of elongate first wire segments having a rectangular cross section are arranged in single file within in each slot, the rectangular cross section having a cross-sectional dimension that approximates the slot width; determining a second core body configuration wherein a number of elongate second wire segments having a round cross section are arranged in single file within each slot, the round cross section having a diameter that approximates the slot width; and manufacturing a second core body with the second core body configuration stator with the second core body configuration wherein each of the second wire segments have a second insulation layer separating the conductor from neighboring conductors in the slot, the diameter of the second wire segments including the thickness of the second insulation layer, the second core body having a second slot fill factor, the second slot fill factor different from the first slot fill factor.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 10, 2022